Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 10/14/2021. 
Claims 1-8, 12-15, 29, 31-41 are allowed. 
Claims 9-11, 16-28, 30 are cancelled. 
                       
    Allowable Subject Matter
Claims 1-8, 12-15, 29, 31-41 are allowed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2021.  Accordingly, the information disclosure statement is being considered by the examiner.
		
					Examiner Notes 
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Mr. Thomas Jolly on 9/29/2021. 


Prior Art of Record
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang et al US Patent 10,863,427 teaches UE user equipment, base station, first node with transceiver communicates securely with second node with subcell identifier for physical layer behaviors with UE in same subshell and different types of domain. 

Ying et al US Patent 10,833,874 teaches validation of device position with wireless communication system based on first and n positions, cell identification, validation criterias and service cell and verifying the serving cell identification based on the first signature. 

Lee et al US Patent 10,757,572 teaches UE and base station with parameters for securing network communications with secure parameter of private security key to a base station with randomness parameter and where base station creates signature based on private security key for secure communication. 

Lindoff et al US Patent 10,663,556 teaches validation of device position with wireless communication system based on first and n positions, cell identification, validation 

Ye et al US Patent 10,681,536 teaches cellular device operation mode with first group cell identity local and second group non-local cell identity configuring and configuring the cellular device to obtain base station scan procedure to determine operation mode of the cellular device. 

AStrom et al US Publication 2020/0374693 teaches handling of reconfiguring request of cellular device as radio access node by verifying of access layer information using an authorization process with authentication server and signature confirmation. 

Lindoff et al US Publication 2019/0271757 teaches cellular device confirmation of multiple locations of device with base station verification, verifying signature of service cell identification and authentication of multiple messages with signature from multiple positions with server node and cellular device. 
                                      
REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 10/14/2021 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 29 as follows :
receiving an indication of a system parameter to be used by the UE to verify system information transmissions from a base station;
	receiving a system information security container including integrity information of one or more system information blocks from the base station, the system information security container being signed by the base station using a certificate;
	determining a cell identity of the base station;
	verifying the certificate based at least in part on the system parameter and the cell identity, wherein the system parameter comprises a public key; 
verifying a signature of the system information security container based at least in part on the cell identity, the certificate, and the system parameter;
	identifying system information included in the integrity information of the one or more system information blocks based at least in part on the verifying; and
	applying the system information included in the integrity information of the one or more system information blocks to communications with the base station.’ with additional detailed steps in claim(s) as described in independent claim(s) on 10/14/2021. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for 
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/VIRAL S LAKHIA/Examiner, Art Unit 2431